t c memo united_states tax_court life care communities of america ltd a florida limited_partnership robert w mcmichael a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date b gray gibbs for petitioner francis mucciolo for respondent memorandum findings_of_fact and opinion foley judge by notice of final_partnership_administrative_adjustment fpaa dated date respondent determined that the purchase and sale of partnership interests between partners robert mcmichael petitioner hudson fowler and raymond smith were effective on date rather than on date and the correct distributive shares of partnership income loss deductions and credits were determined based on their ownership percentages in accordance with sec_706 after concessions the sole issue for decision is whether petitioner was divested of his ownership_interest in life care communities of america ltd on date or date findings_of_fact in date petitioner hudson d fowler jr fowler and raymond n smith smith formed fms properties inc a florida corporation fms which developed a life care retirement center retirement center fms became the sole general_partner of fms properties ltd a limited_partnership partnership formed in date in date the partnership’s name was changed from fms properties ltd to life care communities of america ltd other entities created by petitioner smith and fowler included bentley village inc a florida not-for-profit corporation bentley village and life care communities management_corporation a florida business corporation management company in the aggregate fms the partnership bentley village and the management company directly and indirectly owned and operated the retirement center bentley unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure village ran the daily operations and the management company provided sales and management services petitioner was managing partner of the partnership president of fms vice president of the management company and president of bentley village in date smith and fowler used their combined voting power to remove petitioner from his managerial positions and exclude him from all further business activities in addition smith and fowler transferred the contracts held by the management company to constellation services inc an entity controlled by smith and fowler in response in petitioner filed a lawsuit against smith and fowler alleging civil theft conversion of assets and embezzlement the lawsuit settled pursuant to an agreement dated date agreement as part of the agreement petitioner received dollar_figure during settlement negotiations the parties agreed that petitioner would either sell his interest to smith and fowler or purchase smith and fowler’s interests to effect the change in ownership of the partnership and the other entities the agreement provided the following options petitioner had until date to purchase smith and fowler’s interests for dollar_figure million ie dollar_figure million each smith and fowler could prior to date terminate petitioner’s option by purchasing petitioner’s interest for dollar_figure million or if petitioner did not exercise his option to purchase smith and fowler’s interests prior to date smith and fowler would be obligated to purchase petitioner’s interest for dollar_figure by letter dated date smith and fowler informed petitioner that they would purchase his interest pursuant to the agreement no provision in the agreement however precluded petitioner after date from participating in the affairs of the partnership on date petitioner smith and fowler executed a purchase agreement agreement providing for the transfer of petitioner's interest to smith and fowler for dollar_figure the agreement recharacterized the dollar_figure paid pursuant to the agreement as part of the purchase_price the parties executed a dollar_figure million promissory note with the balance of the purchase_price ie approximately dollar_figure to be paid at closing in petitioner sought a distribution to cover his tax_liabilities relating to his distributive_share of partnership income prior to the only distributions made to petitioner smith and fowler were to assist them in paying their tax obligations resulting from their distributive shares of partnership income in and however the partnership used most of its income to make payments relating to its receipt of a dollar_figure million loan and made no distributions on date petitioner was released from liability relating to the loan on date smith and fowler filed with the florida department of state a certificate of amendment to limited_partnership removing petitioner as general and limited_partner the partnership issued petitioner schedules k-1 form_1065 partner’s share of income credits deductions etc which reflected petitioner's distributive_share of partnership items relating to and petitioner however excluded such items after date from his federal_income_tax returns for those years on date respondent sent an fpaa relating to and to smith as tax_matters_partner of the partnership smith did not file a petition_for_readjustment of partnership items pursuant to sec_6226 on date respondent sent an fpaa relating to and to petitioner which determined that petitioner transferred ownership in the partnership on date rather than date and that he was therefore a partner whose distributive_share included partnership income accrued through date respondent also determined that petitioner was liable for the income_tax accrued through date on his pro_rata share of fms and the management company’s income following respondent’s determination petitioner paid the income taxes relating to fms and the management company and filed a refund_suit in the united_states district_court for the middle district of florida on date the district_court entered a judgment against petitioner and determined that petitioner transferred his shares in fms and the management company to smith and fowler on date on date the court_of_appeals for the eleventh circuit affirmed the district court’s judgment at the time the petition was filed the partnership maintained its principal_place_of_business in naples florida opinion petitioner contends that on date the agreement divested him of his partnership_interest respondent contends that petitioner was not divested of his interest until date the date of the purchase agreement we agree with respondent in smith and fowler voted to remove petitioner from his management position in petitioner filed a lawsuit for damages and ultimately reached a settlement with smith and fowler the agreement provided a number of options to effect the change in ownership of the partnership petitioner’ sec_2 sec_7491 is inapplicable because the examination of petitioner's returns began before the statute's effective date thus petitioner bears the burden_of_proof on all questions of fact rule a 109_tc_235 interest was not transferred on date in fact on that date the parties had not yet decided which option would be exercised there is insufficient evidence to alter our construction of the unambiguous terms of the agreement in the alternative petitioner contends that he did not receive any distributions after date and therefore any allocation to him of partnership income accrued after that date lacks substantial economic_effect we disagree the substantial economic_effect requirement involves a two- part analysis the allocation must be found to have economic_effect and such economic_effect must be substantial sec_1_704-1 income_tax regs in order for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners sec_1_704-1 income_tax regs although the partnership did not make any actual distributions to petitioner smith or fowler in and its income was used to make payments relating to the dollar_figure million loan pursuant to sec_752 the partnership is deemed to have made distributions to all partners liable for such loan sec_752 sec_1_702-1 income_tax regs 410_us_441 in all of the partners were liable for the loan and petitioner was liable for the loan until at least april of thus in and petitioner received an economic benefit consistent with the underlying economic arrangement of the partners sec_1 b example ii income_tax regs petitioner failed to address whether or not the economic_effect of the allocation was substantial consequently we conclude that petitioner has failed to establish that the economic_effect of the allocation was not substantial accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless decision will be entered under rule
